           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION


CHRISTOPHER POINTER                              PLAINTIFF

v.                    No. 4:18-cv-585-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


TIMOTHY A. HOLDFORD                              PLAINTIFF

v.                    No. 4:18-cv-588-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


CHRISTOPHER D. WARREN                            PLAINTIFF

v.                    No. 4:18-cv-589-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


RICKEY MILLER                                    PLAINTIFF

v.                    No. 4:18-cv-590-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


ERIC MURPHY                                      PLAINTIFF

v.                    No. 4:18-cv-591-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT
STANLEY BULLOCK                                  PLAINTIFF

v.                    No. 4:18-cv-592-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


MARCUS MILLER                                    PLAINTIFF

v.                    No. 4:18-cv-593-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


JASON LAMBERT                                    PLAINTIFF

v.                    No. 4:18-cv-594-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


MARLIN IVY                                       PLAINTIFF

v.                    No. 4:18-cv-595-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


JUSTIN OVERTON                                   PLAINTIFF

v.                    No. 4:18-cv-596-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT




                             -2-
JAMES YOUNG                                      PLAINTIFF

v.                    No. 4:18-cv-597-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


CLIFTON THOMAS                                   PLAINTIFF

v.                    No. 4:18-cv-598-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


JEFFREY RYAN ROBERTSON                           PLAINTIFF

v.                    No. 4:18-cv-599-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


STEVEN THOMAS                                    PLAINTIFF

v.                    No. 4:18-cv-600-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


LARCELLA ROBINSON                                PLAINTIFF

v.                    No. 4:18-cv-601-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT




                             -3-
TARIQ MAHDI                                      PLAINTIFF

v.                    No. 4:18-cv-602-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


OBER HARMAN                                      PLAINTIFF

v.                    No. 4:18-cv-603-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


ANDREW DELANG                                    PLAINTIFF

v.                    No. 4:18-cv-604-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


DE' ANDRE GRAVES                                 PLAINTIFF

v.                    No. 4:18-cv-606-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


MICHAEL BURK                                     PLAINTIFF

v.                    No. 4:18-cv-607-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT




                              -4-
WILLIAM BARNETT                                  PLAINTIFF

v.                    No. 4:18-cv-609-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


JERROD CRAVEN                                    PLAINTIFF

v.                    No. 4:18-cv-610-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


AUSTIN COUSINS                                   PLAINTIFF

v.                    No. 4:18-cv-611-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


SANDY SANDERS                                    PLAINTIFF

v.                    No. 4:18-cv-612-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


EDGAR EDDIE CANTU, JR.                           PLAINTIFF

v.                    No. 4:18-cv-613-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT




                              -5-
BRANDEN L. BUTLER                                PLAINTIFF

v.                    No. 4:18-cv-614-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


ERIC D. HALL                                     PLAINTIFF

v.                    No. 4:18-cv-616-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


MICHAEL WARREN                                   PLAINTIFF

v.                    No. 4:18-cv-617-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


SHANE SMITH                                      PLAINTIFF

v.                    No. 4:18-cv-618-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT


LEE JOHNSON                                      PLAINTIFF

v.                    No. 4:18-cv-619-DPM-JJV

DOC HOLLADAY, Pulaski County Jail               DEFENDANT




                              -6-
WALTER RATLIFF                                                   PLAINTIFF

v.                          No. 4:18-cv-620-DPM-JJV

DOC HOLLADAY, Pulaski County Jail                             DEFENDANT



                                 ORDER

      The above plaintiffs haven't filed an in forma pauperis application or

paid the filing and administrative fees; and the time to do so has passed.

NQ 4. Mail for Christopher Warren, Thomas, Delang, Burk, Butler, Michael

Warren, and Lee Johnson is also being returned undelivered.                The

complaints will therefore be dismissed without prejudice.                LOCAL

RULE 5.5(c)(2).     An in forma pauperis appeal from this Order and

accompanying Judgment would not be taken in good faith. 28 U.S.C.

§ 1915(a)(3).

      So Ordered.



                                          D .P. Marshall [r.
                                          United States District Judge




                                    -7-
